ON PETITION FOR REHEARING
June 29, 1940.
The petition for rehearing filed by respondent, as well as that filed by Mr. Jimmie F. Rast, as amicus curia (with the consent of the Court), have both of them, as they deserved, received the earnest consideration of the Court. They were presented with commendable zeal and proper regard for the rules of Court. After careful consideration of the petitions and the record in the case, we do not find that any matters are presented in behalf of the petitioners which were not considered and determined in the preparation of the Court's opinion.
It seems to us that there is no basis for alarm over the opinion in this case. The Court did not intend to hold, and the opinion does not hold, that on a policy of insurance containing a "suicide clause," and where such clause is pleaded by the insurer, that the beneficiary of the policy of insurance must prove more than the insurance contract, and the death of the insured in order to establish a prima facie case. In other words, up to this point, the beneficiary named in the policy of insurance can rely on the presumption against suicide, and if no testimony is offered by the insurer, then the beneficiary of the contract of insurance would be entitled to a directed verdict.
The opinion does hold that the presumption against suicide is one of law and not of fact; and the opinion further holds that the only reasonable inference to be drawn from all of the testimony is that in fact the insured intentionally took his own life, and therefore the trial Judge should have granted the motion for a directed verdict in favor of defendant-appellant.
The petition is refused, and it is directed that the order hereon be published with the opinion. *Page 197 
MR. CHIEF JUSTICE BONHAM, MESSRS. JUSTICES BAKER and FISHBURNE and MR. ACTING ASSOCIATE JUSTICE WM. H. GRIMBALL concur.
MR. JUSTICE STUKES:
I understand the effect of the foregoing order on the petitions for rehearing is to confine the decision of the majority of the Court to a reversal of the judgment of the Circuit Court upon the single ground that verdict should have been directed for the defendant on the facts. For the reasons stated in the latter portion of my dissenting opinion I think that the evidence is susceptible of more than one reasonable inference, on which account I am in favor of granting a rehearing.